DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, readable on claims 1-7 in the reply filed on 11/29/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden on the examiner to search and examine each of the Groups.  This is not found persuasive because each of the groups have separate classifications and also vary in scope that would require individual search and examinations considerations for each Group.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks a transitional phrase such as “comprising”, “consisting of” or “consisting” and therefore the scope of the claim is unclear.  Appropriate correction is required.
Claim 4 recites the limitation "the distal direction" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the receptacle" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wimmer (US Patent No. 6,699,183).

In regard to claim 1, Wimmer discloses an Albarran module (Fig. 8) with a shaft (flexible shaft of endoscope, Fig. 6) at the distal end of which an Albarran lever (41) is arranged and at the proximal end of which a main body (1) with a drive body (5) is arranged, the Albarran lever being movable by a toggle (19) on the drive body via at least one pull wire, and a proximal end of the at least one pull wire being braced in the drive body by a tensioning means (67), wherein the tensioning means for bracing the at least one pull wire is connectable to the drive body parallel to a longitudinal axis of the shaft (Fig. 8).

In regard to claim 2, Wimmer teaches wherein the tensioning means is a screw which can be screwed parallel to the shaft in the drive body or with a pull-wire carrier in the drive body, wherein the screw can be screwed into the drive body from a proximal side of the drive body (Fig. 8, the drive body is a screw nut).

In regard to claim 3, Wimmer teaches wherein a screw head (67) of the screw is coupled in terms of movement to a cover (55), wherein, by tightening of the screw, the cover is pulled into the drive body or into the pull-wire carrier and can be braced between the cover and the pull-wire carrier of the at least one pulling wire (tightening of the screw nut (67) onto the slide enables the cover to be pulled into the drive body  via actuation of the toggle (19)).

In regard to claim 5, Wimmer teaches wherein a circumferential surface of the cover is structured or roughened in order to increase the frictional resistance between the circumferential surface, the wire and the receptacle for bracing purposes (via clamping gripper (61) on an interior surface of the cover, Fig. 8).

In regard to claim 6, Wimmer teaches wherein the at least one pull wire and the screw for bracing the wire in the drive body are arranged below an axle of the toggle oriented transversely with respect to the longitudinal axis of the shaft (Fig. 8).

In regard to claim 7, Wimmer teaches wherein, in order to brace the at least one pull wire, a distal end of the wire can be pulled through the drive body or through at least one opening in the pull-wire carrier, and, by screwing the cover, the wire end can be braced between the cover and the receptacle (the pull wire can be pulled through the drive body and cover (55), whereby screwing the screw nut (67) to the cover, the wire can be braced between a receptacle of the screw nut (67) and the cover (55), Fig. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	December 17, 2022